CHRISTIAN, Judge.
Conviction for a misdemeanor, punishment being assessed at a fine of $100.
The judgment of the trial court was affirmed by this court on the 15th of June, 1938. On the 29th of June, 1938, which was after this court had adjourned for the term, appellant filed a motion for rehearing: While the motion fdr rehearing was pending, on the 10th day of October, 1938, he filed his application, duly verified by his affidavit, requesting that the appeal be dismissed.
The opinion of affirmance is withdrawn and the appeal dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court,